Title: To George Washington from Henry Laurens, 18 July 1778
From: Laurens, Henry
To: Washington, George


          
            Dear Sir.
            Philadelphia 18 July 1778.
          
          Yesterday I had the honor of writing to Your Excellency a public Letter by James Martin
            & also of presenting to Congress Your Excellency’s favor of the 14th which the
            House received with satisfaction.
          permit me Sir, to recommend to Your Excellency’s protection two packets from the Sieur
            Gerard to Count d’Estaing, which will accompany this. I have assured Monsr Gerard that
            it is altogether unnecessary to urge Your Excellency to give these dispatches the
            quickest safe passage to the Vice Admiral.
          prizes are finding the way into Delaware, one laden with Rum Limes &ca intended
            for the Enemy’s refreshment embraced one of our Wharves the Evening before last
            & I learn a Rich Ship is on her way up.
          I have this moment Received a second Letter from the British Commissioners if I dared
            to venture an opinion from a very cursory reading of the performance, it would be, that
            this is more puerile than any thing I have seen from the other side, since the
            commencement of our present dispute, with a little dash of insolence, as unnecessary as
            it will be unavailing. If the Marquis de Vienne will indulge me till I return from
            Congress Your Excellency will find a Copy of that Letter within this. at present he is on the Wing I must send to obtain his
            permission & in order to be quite ready in case he shall refuse to wait,
            conclude this with repeated assurances of being with the  highest
            Esteem & Respect Dear sir Your Excellency’s Obliged & Obedient humble
            servant
          
            Henry Laurens. Private—
          
          
            Returned from Congress 3 oClock—a Resolve relative to the Commissioners Letter that
              it ought not to be answered &c. with the Letter will appear in print.
          
        